DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 11,13-14, 17, and 22-23 are pending.
Claim(s) 11,13-14, 17, and 22-23 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 08/31/2022.
Claims 11 and 22-23 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. 











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11,13-14, 17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger et al. (US20160274553A1) [hereinafter Strohmenger], and further in view of SINGH et al. (US20180005132A1) [hereinafter SINGH] and Cella et al. (US20180284758A1) [hereinafter Cella].
Claim 11 (amended):
	Regarding claim 11, Strohmenger discloses, “A method for determining a status of one machine component of multiple machine components of a machine based on a digital machine model,” [See industrial automation system model 104 (e.g.; machine model) include plurality of industrial devices 110 and assets 114 (e.g.; machine components); see the method for determining status of one of the devices (e.g.; determining status to optimize and perform other tasks) based on the model: “The system 100 can include a modeler component 102 (e.g., a cloud-based modeler component) that can facilitate generation and management of a model 104 that can correspond to an industrial automation system 106 based at least in part on data (e.g., industrial-automation-system-related data)” (¶42)… “The industrial automation system 106 can comprise one or more industrial devices 110” “or other industrial assets 114” “The industrial automation system 106 can perform industrial processes or other actions to facilitate producing desired products, processed materials, etc., as an output.” (¶44)… “interactive model can facilitate” “optimization of industrial assets (e.g., industrial devices, industrial processes, or other industrial assets” “of an industrial automation system. The modeler component can poll industrial assets and/or network-related devices” (¶35)];
	“wherein the digital machine model describes the multiple machine components, the method comprising:” [See industrial automation system model 104 (e.g.; machine model) include plurality of industrial devices 110 and assets 114 (e.g.; machine components) of the industrial system 106: “The system 100 can include a modeler component 102 (e.g., a cloud-based modeler component) that can facilitate generation and management of a model 104 that can correspond to an industrial automation system 106 based at least in part on data (e.g., industrial-automation-system-related data)” (¶42)… “The industrial automation system 106 can comprise one or more industrial devices 110” “or other industrial assets 114” “The industrial automation system 106 can perform industrial processes or other actions to facilitate producing desired products, processed materials, etc., as an output.” (¶44)];
	“determining component manufacturer data of the multiple machine components;” [See the data related to the devices 110, 112, 114 are determined such that data includes identification information (e.g.; component manufacturer data): “The model management component 120 can poll” “industrial assets, such as industrial devices 110, industrial processes 112, or other industrial assets 114,” “to facilitate obtaining information regarding the industrial assets (e.g., 110, 112, 114)” “from the industrial assets (e.g., 110, 112, 114)” “discovering, obtaining information from,” “the industrial asset (e.g., 110, 112, 114)” “which can provide such information to the modeler component 102 or collection component 108. The information can comprise,” “identification information (e.g., identifiers) that can identify an industrial asset (e.g., 110, 112, 114)” “can identify what other industrial asset(s) is in proximity to it” “or related to it, configuration information that can identify a configuration of an industrial asset (e.g., 110, 112, 114)” (¶49)];
	“determining machine manufacturer data of the multiple machine components that describes an arrangement and/or connection interaction of the one machine component with another machine component of the multiple machine components;” [See the data related to the devices 110, 112, 114 are determined such that data includes relation between the devices such as their arrangements and connections (e.g.; machine manufacturer data): “The model management component 120 can poll” “industrial assets, such as industrial devices 110, industrial processes 112, or other industrial assets 114,” “to facilitate obtaining information regarding the industrial assets (e.g., 110, 112, 114)” “The information can comprise,” “information relating functional or geographical relationships between industrial assets (e.g., 110, 112, 114) or between an industrial asset (e.g., 110, 112, 114)” “information relating to a layout (e.g., functional layout, logic layout,” “of an industrial automation system 106, communication network connections,” (¶49) “The model management component 120 also can determine whether a set of industrial assets (e.g., 110, 112, and/or 114) are related to each other” (¶50)];
	“determining machine operator data of the multiple machine components that describes: a use, an operating condition, an operating time, a power level, a load, a temperature, an ambient condition, an air humidity level, and/or a contamination level;” [Examiner notes that claim requires operator data describes only one of a use, an operating condition, an operating time, a power level, a load, a temperature, an ambient condition, an air humidity level, or a contamination level.
	See the data related to the devices 110, 112, 114 are determined such that data includes operation (e.g.; a use), status (e.g.; an operating condition) etc. (e.g.; machine operator data): “the collection component 108 can receive data relating to the industrial devices 110 (e.g., operation, status, or configurations of the industrial devices, properties or characteristics of the industrial devices, maintenance records of the industrial devices, etc.),” “the other industrial assets 114 (e.g., operation, status, or configurations of the industrial assets, properties or characteristics of the industrial assets, maintenance records associated with the industrial assets, etc.).” (¶46)];
	“linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data” [See linking information of device 110 (e.g.; in order to update model), information including identification information (e.g.; determined component manufacturer data), specification information (e.g.; the determined machine manufacturer data) and device operation information (e.g.; the determined machine operator data): “The legacy identifier component 122 also can provide other information regarding the legacy industrial device 110 l. “The legacy identifier component 122 can communicate the identification information, specification information, and/or other information relating to the legacy industrial device 110 l to the cloud (e.g., the modeler component 102, the collection component 108) via the associated cloud gateway component. The model management component 120 can analyze the information relating to the operation of the legacy industrial device 110 l, identification information relating to the legacy industrial device 110 l, specification information relating to the legacy industrial device 110 l, and/or other information relating to the legacy industrial device 110 l to facilitate modeling the legacy industrial device 110 l based at least in part on such information.” (¶52)];
	“determining information about the one machine component” [See the system determines information (e.g.; about an alternative machine component) about the devices based on the determined device status (e.g.; determined by system, status corresponding to identification information of old device and new device, device configuration of the old device, and arrangement/connection of the new device): “if an old industrial device 110 (e.g., old controller) in a particular part of an industrial automation system 106 is replaced with a new industrial device 110 (e.g., new controller)” “in response to discovering or being notified of the new industrial device 110 in the industrial automation system, the model management component 120 can retrieve configuration information that was previously used for the old industrial device 110 from the data store 118 in the cloud and can communicate desirable (e.g., suitable) configuration information to the new industrial device 110 to facilitate configuring the new industrial device 110 so that the new industrial device 110 can operate desirably (e.g., optimally, acceptably, suitably) in the industrial automation system 106, wherein the desirable configuration information can be the same as, or based at least in part on, the retrieved configuration information associated with the old industrial device 110, depending on the respective types, models, manufacturers, and/or other features of the old industrial device 110 and new industrial device 110.” (¶67)];
	“wherein the determined information comprises one or more of:” “information about an alternative machine component to the one machine component,” [See the system determines information (e.g.; about an alternative machine component) about the devices based on the device status (e.g.; status corresponding to identification information of old device and new device, device configuration of the old device, and arrangement/connection of the new device): “if an old industrial device 110 (e.g., old controller) in a particular part of an industrial automation system 106 is replaced with a new industrial device 110 (e.g., new controller)” “in response to discovering or being notified of the new industrial device 110 in the industrial automation system, the model management component 120 can retrieve configuration information that was previously used for the old industrial device 110 from the data store 118 in the cloud and can communicate desirable (e.g., suitable) configuration information to the new industrial device 110 to facilitate configuring the new industrial device 110 so that the new industrial device 110 can operate desirably (e.g., optimally, acceptably, suitably) in the industrial automation system 106, wherein the desirable configuration information can be the same as, or based at least in part on, the retrieved configuration information associated with the old industrial device 110, depending on the respective types, models, manufacturers, and/or other features of the old industrial device 110 and new industrial device 110.” (¶67)];
	“the digital machine model is generated from a design system.” [See industrial automation system model 104 (e.g.; machine model) is designed and generated with the modeler component 102 (e.g.; design system): “The system 100 can include a modeler component 102 (e.g., a cloud-based modeler component) that can facilitate generation and management of a model 104 that can correspond to an industrial automation system 106 based at least in part on data (e.g., industrial-automation-system-related data)” (¶42)… “The modeler component 102 can employ and provide a variety of services including a cloud-based model generation service.” ‘102 can perform data analysis (e.g., big data analysis) in a cloud platform to facilitate generating the model 104 of the industrial automation system 106” (¶43)], but doesn’t explicitly disclose, “determining whether the one machine component constitutes a risk of failure of the machine by linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data;” “determining information about the one machine component based on whether the one machine component constitutes a risk of failure of the machine, wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component,”
	However, SINGH discloses, “determining whether the one machine component constitutes a risk of failure of the machine by linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data;” [See information regarding if machine component constitutes a risk of failure is determined for one of the components (e.g.; failure probability) based on linking (e.g.; collates/links/associates) component manufacturer data (e.g.; parts data including part lists), machine manufacturer data (e.g.; warranty data includes maintenance logs and failure information associated the machine such as an identifier of the machine) and machine operator data (e.g.; associated maintenance data), where the status information describes whether the component presents a risk of failure (e.g.; failure probability): “to collate alert data, warranty data and parts and associated maintenance data, the collator 206 accesses the respective alert database 204, the warranty database 202 and the parts and associated maintenance database 203 and collates, links and/or associates the alert data, the warranty data and the parts and associated maintenance data to enable the data to be in a structured and/or queryable format (e.g., a model, a framework, a structured model, a structure framework, etc.).” “warranty database 202 includes maintenance logs and failure information associated with a work vehicle (e.g., an identifier of a work vehicle) and the parts and associated maintenance database 203 includes Technician Assistance Center (DTAC) data including part lists and/or technical documentation used when performing maintenance and/or repairs on the respective work vehicles.” (¶25)… “If there is a substantial match between the alert sequence within the first alert data and the reference alert sequence data in the model, the probability of the machine failure occurring in the work machine is determined based on the model and the identified alert sequence (block 316) by,” (¶44)], but doesn’t explicitly disclose, “determining information about the one machine component based on whether the one machine component constitutes a risk of failure of the machine, wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component,”
	However, Cella discloses, “determining information about the one machine component based on whether the one machine component constitutes a risk of failure of the machine, wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component,” [Examiner notes that claim requires the determined information comprises only one of maintenance information, ordering information, or information about an alternative machine component to the one machine component
	See when a component constitutes risk of failure, determining information about the component, where the information comprises one of maintenance information (e.g.; timely maintenance), ordering information (e.g.; information about ordering new or replacement components), and information about an alternative machine component (e.g.; order new or replacement components): “the anomalous condition may be a pre-failure mode condition for the industrial drilling component, and wherein the switching increases data monitoring of the industrial drilling component. Detecting the anomalous condition may include determining a relative phase difference between the detection values interpreted from two of the plurality of input channels. The industrial drilling component may include a rotating component, where detecting the anomalous condition includes a performing a frequency analysis at a selected multiple of a rotational speed of the rotating component.” (¶7)… “Monitoring a refining tank to collect a variety of ongoing data may be used to predict equipment wear, component wear, unexpected stress, and the like. Given predictions about equipment health, such as the status of a refining tank, may be used to schedule timely maintenance, order new or replacement components, reduce operation prior to maintenance, and influence future component design.” (¶1345)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining whether the one machine component constitutes a risk of failure of the machine by linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data taught by SINGH, and combined the capability of determining at least one of maintenance information, ordering information, and information about an alternative machine component to the one machine component when it is determined that one machine component constitutes a risk of failure taught by Cella with the method taught by Strohmenger as discussed above. A person of ordinary skill in the machine status monitoring field would have been motivated to make such combination in order to perform accurate correlation of data during determination of the failure state [SINGH: “when linking and/or correlating the data, the central data processing center 102 uses identifiers including a machine pin, a suspect parameter number (SPN) and/or a failure mode indicator (FMI) to substantially ensure the accurate association of the data.” (¶18)], and in order to facilitate improved operation, reduce down time, preventive maintenance, and failure prevention [Cella: “A motivation for preparing a smart-bands data collection template may include monitoring a set of conditions of an industrial machine to facilitate improved operation, reduce down time, preventive maintenance, failure prevention” (¶516)].

Claim 13:
	Regarding claim 13, Strohmenger, Cella, and SINGH disclose all the elements of claim 11. 
	Strohmenger further discloses, “the multiple machine components have at least one mechanical and/or electrical machine component.” [See the devices 110 and 114 include at least one electrical components (e.g.; integrated electrical communication component ): “The industrial automation system 106 also can include a network component 116 that can be associated with (e.g., integrated with” “the various industrial devices 110” “industrial assets 114 of the industrial automation system 106 to facilitate communication of information (e.g., command or control information, status information, production information, etc.) between the various industrial devices 110,” industrial assets 114 via the network component 116.” (¶45)].

Claim 14:
	Regarding claim 14, Strohmenger, Cella, and SINGH disclose all the elements of claim 11. 
	Strohmenger further discloses, “the component manufacturer data is information of a component manufacturer about one of the multiple machine components, including one or more of. a component manufacturer name, a type designation, a material number, a serial number, an article number, an order number, a firmware number, a firmware designation, a firmware status, a software version status, an availability level, a delivery time, a service life, a maintenance interval/maintenance intervals, a property, a connection diagram, an electrical characteristic value, an absolute minimum limiting value or maximum limiting value, a supply voltage, a power consumption level, an input current, a storage temperature, soldering temperature and/or operating temperature, a recommended operating condition, DC data, AC data, an input/output signal shape, a mechanical dimension, a contact arrangement, an environmental approval, a material and/or a recommendation for use.” [Examiner notes that claim requires only one of a component manufacturer name, a type designation, a material number, a serial number, an article number, an order number, a firmware number, a firmware designation, a firmware status, a software version status, an availability level, a delivery time, a service life, a maintenance interval/maintenance intervals, a property, a connection diagram, an electrical characteristic value, an absolute minimum limiting value or maximum limiting value, a supply voltage, a power consumption level, an input current, a storage temperature, soldering temperature and/or operating temperature, a recommended operating condition, DC data, AC data, an input/output signal shape, a mechanical dimension, a contact arrangement, an environmental approval, a material, or a recommendation for use. Strohmenger teaches: component manufacturer data is information of a component manufacturer about one of the multiple machine components that includes a serial number. See the data related to the devices 110, 112, 114 are determined (e.g.; component manufacturer data) such that data includes identification information that is used to identify the device (e.g.; a serial number): “The model management component 120 can poll” “industrial assets, such as industrial devices 110, industrial processes 112, or other industrial assets 114,” “to facilitate obtaining information regarding the industrial assets (e.g., 110, 112, 114)” “from the industrial assets (e.g., 110, 112, 114)” “discovering, obtaining information from,” “the industrial asset (e.g., 110, 112, 114)” “which can provide such information to the modeler component 102 or collection component 108. The information can comprise,” “identification information (e.g., identifiers) that can identify an industrial asset (e.g., 110, 112, 114)” “can identify what other industrial asset(s) is in proximity to it” “or related to it, configuration information that can identify a configuration of an industrial asset (e.g., 110, 112, 114)” (¶49)].



Claim 17:
	Regarding claim 17, Strohmenger, Cella, and SINGH disclose all the elements of claim 11. 
	Strohmenger further discloses, “the step of: making available the component manufacturer data, the machine manufacturer data, the machine operator data and/or the status in a database.” [Examiner notes that claim requires making available the component manufacturer data, the machine manufacturer data, the machine operator data, or status. Strohmenger teaches: the system collects data such as identification data (e.g.; the component manufacturer data), connection/arrangement data (e.g.; machine manufacturer data), and use and operation data (e.g.; machine operator data) as collected data and makes the collected data available in the database (e.g.; storing the collected data in the storage 118): “The modeler component 102 also can comprise a data store 118 that can be associated with (e.g., interfaced with, communicatively connected to) the collection component 108. The collection component 108 can provide (e.g., communicate, write, etc.) the data received or collected from the industrial automation system 106 and the network component 116 to the data store 118 for storage in the data store 118.” (¶47)…“The model management component 120 can poll” “industrial assets, such as industrial devices 110, industrial processes 112, or other industrial assets 114,” “to facilitate obtaining information regarding the industrial assets (e.g., 110, 112, 114)” “from the industrial assets (e.g., 110, 112, 114)” “discovering, obtaining information from,” “the industrial asset (e.g., 110, 112, 114)” “which can provide such information to the modeler component 102 or collection component 108. The information can comprise,” “identification information (e.g., identifiers) that can identify an industrial asset (e.g., 110, 112, 114)” “can identify what other industrial asset(s) is in proximity to it” “or related to it, configuration information that can identify a configuration of an industrial asset (e.g., 110, 112, 114)” “information relating functional or geographical relationships between industrial assets (e.g., 110, 112, 114) or between an industrial asset (e.g., 110, 112, 114)” “information relating to a layout (e.g., functional layout, logic layout,” “of an industrial automation system 106, communication network connections,” (¶49)…“The model management component 120 also can determine whether a set of industrial assets (e.g., 110, 112, and/or 114) are related to each other” (¶50)…“the collection component 108 can receive data relating to the industrial devices 110 (e.g., operation, status, or configurations of the industrial devices, properties or characteristics of the industrial devices, maintenance records of the industrial devices, etc.),” “the other industrial assets 114 (e.g., operation, status, or configurations of the industrial assets, properties or characteristics of the industrial assets, maintenance records associated with the industrial assets, etc.).” (¶46)].

Claim 22 (amended):
	Regarding claim 22, Strohmenger discloses, “A status-determining system for determining a status of one machine component of multiple machine components of a machine based on a digital machine model,” [See industrial automation system model 104 (e.g.; machine model) include plurality of industrial devices 110 and assets 114 (e.g.; machine components); see the system for determining status of one of the devices (e.g.; determining status to optimize and perform other tasks) based on the model: “The system 100 can include a modeler component 102 (e.g., a cloud-based modeler component) that can facilitate generation and management of a model 104 that can correspond to an industrial automation system 106 based at least in part on data (e.g., industrial-automation-system-related data)” (¶42)… “The industrial automation system 106 can comprise one or more industrial devices 110” “or other industrial assets 114” “The industrial automation system 106 can perform industrial processes or other actions to facilitate producing desired products, processed materials, etc., as an output.” (¶44)… “interactive model can facilitate” “optimization of industrial assets (e.g., industrial devices, industrial processes, or other industrial assets” “of an industrial automation system. The modeler component can poll industrial assets and/or network-related devices” (¶35)];
	“wherein the digital machine model describes the multiple machine components, the status determining system comprising:” [See industrial automation system model 104 (e.g.; machine model) include plurality of industrial devices 110 and assets 114 (e.g.; machine components) of the industrial system 106: “The system 100 can include a modeler component 102 (e.g., a cloud-based modeler component) that can facilitate generation and management of a model 104 that can correspond to an industrial automation system 106 based at least in part on data (e.g., industrial-automation-system-related data)” (¶42)… “The industrial automation system 106 can comprise one or more industrial devices 110” “or other industrial assets 114” “The industrial automation system 106 can perform industrial processes or other actions to facilitate producing desired products, processed materials, etc., as an output.” (¶44)];
	“a component manufacturer determining device to determine component manufacturer data of the multiple machine components;” [See the data related to the devices 110, 112, 114 are determined such that data includes identification information (e.g.; component manufacturer data): “The model management component 120 can poll” “industrial assets, such as industrial devices 110, industrial processes 112, or other industrial assets 114,” “to facilitate obtaining information regarding the industrial assets (e.g., 110, 112, 114)” “from the industrial assets (e.g., 110, 112, 114)” “discovering, obtaining information from,” “the industrial asset (e.g., 110, 112, 114)” “which can provide such information to the modeler component 102 or collection component 108. The information can comprise,” “identification information (e.g., identifiers) that can identify an industrial asset (e.g., 110, 112, 114)” “can identify what other industrial asset(s) is in proximity to it” “or related to it, configuration information that can identify a configuration of an industrial asset (e.g., 110, 112, 114)” (¶49)];
	“a machine manufacturer determining device to determine machine manufacturer data of the multiple machine components that describes an arrangement and/or connection interaction of the one machine components with another multiple machine component of the multiple machine components;” [See the data related to the devices 110, 112, 114 are determined such that data includes relation between the devices such as their arrangements and connections (e.g.; machine manufacturer data): “The model management component 120 can poll” “industrial assets, such as industrial devices 110, industrial processes 112, or other industrial assets 114,” “to facilitate obtaining information regarding the industrial assets (e.g., 110, 112, 114)” “The information can comprise,” “information relating functional or geographical relationships between industrial assets (e.g., 110, 112, 114) or between an industrial asset (e.g., 110, 112, 114)” “information relating to a layout (e.g., functional layout, logic layout,” “of an industrial automation system 106, communication network connections,” (¶49) “The model management component 120 also can determine whether a set of industrial assets (e.g., 110, 112, and/or 114) are related to each other” (¶50)];
	“a machine operator determining device to determine machine operator data of the multiple machine components that describes: a use, an operating condition, an operating time, a power level, a load, a temperature, an ambient condition, an air humidity level, and/or a contamination level;” [Examiner notes that claim requires operator data describes only one of a use, an operating condition, an operating time, a power level, a load, a temperature, an ambient condition, an air humidity level, or a contamination level.
	See the data related to the devices 110, 112, 114 are determined such that data includes operation (e.g.; a use), status (e.g.; an operating condition) etc. (e.g.; machine operator data): “the collection component 108 can receive data relating to the industrial devices 110 (e.g., operation, status, or configurations of the industrial devices, properties or characteristics of the industrial devices, maintenance records of the industrial devices, etc.),” “the other industrial assets 114 (e.g., operation, status, or configurations of the industrial assets, properties or characteristics of the industrial assets, maintenance records associated with the industrial assets, etc.).” (¶46)];
	“linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data;” [See linking information of device 110 (e.g.; in order to update model), information including identification information (e.g.; determined component manufacturer data), specification information (e.g.; the determined machine manufacturer data) and device operation information (e.g.; the determined machine operator data): “The legacy identifier component 122 also can provide other information regarding the legacy industrial device 110 l. “The legacy identifier component 122 can communicate the identification information, specification information, and/or other information relating to the legacy industrial device 110 l to the cloud (e.g., the modeler component 102, the collection component 108) via the associated cloud gateway component. The model management component 120 can analyze the information relating to the operation of the legacy industrial device 110 l, identification information relating to the legacy industrial device 110 l, specification information relating to the legacy industrial device 110 l, and/or other information relating to the legacy industrial device 110 l to facilitate modeling the legacy industrial device 110 l based at least in part on such information.” (¶52)];
	“determine information about the one machine component” [See the system determines information (e.g.; about an alternative machine component) about the devices based on the device status (e.g.; status corresponding to identification information of old device and new device, device configuration of the old device, and arrangement/connection of the new device): “if an old industrial device 110 (e.g., old controller) in a particular part of an industrial automation system 106 is replaced with a new industrial device 110 (e.g., new controller)” “in response to discovering or being notified of the new industrial device 110 in the industrial automation system, the model management component 120 can retrieve configuration information that was previously used for the old industrial device 110 from the data store 118 in the cloud and can communicate desirable (e.g., suitable) configuration information to the new industrial device 110 to facilitate configuring the new industrial device 110 so that the new industrial device 110 can operate desirably (e.g., optimally, acceptably, suitably) in the industrial automation system 106, wherein the desirable configuration information can be the same as, or based at least in part on, the retrieved configuration information associated with the old industrial device 110, depending on the respective types, models, manufacturers, and/or other features of the old industrial device 110 and new industrial device 110.” (¶67)];
	“wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component,” [See the system determines information (e.g.; about an alternative machine component) about the devices based on the device status (e.g.; status corresponding to identification information of old device and new device, device configuration of the old device, and arrangement/connection of the new device): “if an old industrial device 110 (e.g., old controller) in a particular part of an industrial automation system 106 is replaced with a new industrial device 110 (e.g., new controller)” “in response to discovering or being notified of the new industrial device 110 in the industrial automation system, the model management component 120 can retrieve configuration information that was previously used for the old industrial device 110 from the data store 118 in the cloud and can communicate desirable (e.g., suitable) configuration information to the new industrial device 110 to facilitate configuring the new industrial device 110 so that the new industrial device 110 can operate desirably (e.g., optimally, acceptably, suitably) in the industrial automation system 106, wherein the desirable configuration information can be the same as, or based at least in part on, the retrieved configuration information associated with the old industrial device 110, depending on the respective types, models, manufacturers, and/or other features of the old industrial device 110 and new industrial device 110.” (¶67)];
	“the digital machine model is generated from a design system.” [See industrial automation system model 104 (e.g.; machine model) is designed and generated with the modeler component 102 (e.g.; design system): “The system 100 can include a modeler component 102 (e.g., a cloud-based modeler component) that can facilitate generation and management of a model 104 that can correspond to an industrial automation system 106 based at least in part on data (e.g., industrial-automation-system-related data)” (¶42)… “The modeler component 102 can employ and provide a variety of services including a cloud-based model generation service.” ‘102 can perform data analysis (e.g., big data analysis) in a cloud platform to facilitate generating the model 104 of the industrial automation system 106” (¶43)], but doesn’t explicitly disclose, “a status determining device to: determine whether the one machine component constitutes a risk of failure of the machine by linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data;” “determine information about the one machine component based on the whether the one machine component constitutes a risk of failure of the machine, wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component,”
	However, SINGH discloses, “a status determining device to: determine whether the one machine component constitutes a risk of failure of the machine by linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data;” [See information regarding if machine component constitutes a risk of failure is determined for one of the components (e.g.; failure probability) based on linking (e.g.; collates/links/associates) component manufacturer data (e.g.; parts data including part lists), machine manufacturer data (e.g.; warranty data includes maintenance logs and failure information associated the machine such as an identifier of the machine) and machine operator data (e.g.; associated maintenance data), where the status information describes whether the component presents a risk of failure (e.g.; failure probability): “to collate alert data, warranty data and parts and associated maintenance data, the collator 206 accesses the respective alert database 204, the warranty database 202 and the parts and associated maintenance database 203 and collates, links and/or associates the alert data, the warranty data and the parts and associated maintenance data to enable the data to be in a structured and/or queryable format (e.g., a model, a framework, a structured model, a structure framework, etc.).” “warranty database 202 includes maintenance logs and failure information associated with a work vehicle (e.g., an identifier of a work vehicle) and the parts and associated maintenance database 203 includes Technician Assistance Center (DTAC) data including part lists and/or technical documentation used when performing maintenance and/or repairs on the respective work vehicles.” (¶25)… “If there is a substantial match between the alert sequence within the first alert data and the reference alert sequence data in the model, the probability of the machine failure occurring in the work machine is determined based on the model and the identified alert sequence (block 316) by,” (¶44)], but doesn’t explicitly disclose, “determine information about the one machine component based on the whether the one machine component constitutes a risk of failure of the machine, wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component,”
	However, Cella discloses, “determine information about the one machine component based on the whether the one machine component constitutes a risk of failure of the machine, wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component,” [Examiner notes that claim requires the determined information comprises only one of maintenance information, ordering information, or information about an alternative machine component to the one machine component
	See when a component constitutes risk of failure, determining information about the component, where the information comprises one of maintenance information (e.g.; timely maintenance), ordering information (e.g.; information about ordering new or replacement components), and information about an alternative machine component (e.g.; order new or replacement components): “the anomalous condition may be a pre-failure mode condition for the industrial drilling component, and wherein the switching increases data monitoring of the industrial drilling component. Detecting the anomalous condition may include determining a relative phase difference between the detection values interpreted from two of the plurality of input channels. The industrial drilling component may include a rotating component, where detecting the anomalous condition includes a performing a frequency analysis at a selected multiple of a rotational speed of the rotating component.” (¶7)… “Monitoring a refining tank to collect a variety of ongoing data may be used to predict equipment wear, component wear, unexpected stress, and the like. Given predictions about equipment health, such as the status of a refining tank, may be used to schedule timely maintenance, order new or replacement components, reduce operation prior to maintenance, and influence future component design.” (¶1345)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining whether the one machine component constitutes a risk of failure of the machine by linking the determined component manufacturer data, the determined machine manufacturer data, and the determined machine operator data taught by SINGH, and combined the capability of determining at least one of maintenance information, ordering information, and information about an alternative machine component to the one machine component when it is determined that one machine component constitutes a risk of failure taught by Cella with the system taught by Strohmenger as discussed above. A person of ordinary skill in the machine status monitoring field would have been motivated to make such combination in order to perform accurate correlation of data during determination of the failure state [SINGH: “when linking and/or correlating the data, the central data processing center 102 uses identifiers including a machine pin, a suspect parameter number (SPN) and/or a failure mode indicator (FMI) to substantially ensure the accurate association of the data.” (¶18)], and in order to facilitate improved operation, reduce down time, preventive maintenance, and failure prevention [Cella: “A motivation for preparing a smart-bands data collection template may include monitoring a set of conditions of an industrial machine to facilitate improved operation, reduce down time, preventive maintenance, failure prevention” (¶516)].

Claim 23:
	Regarding claim 23, Strohmenger, Cella, and SINGH disclose all the elements of claim 22.
	Strohmenger further discloses, “at least one machine sensor for arrangement on one of the multiple machine components to determine machine operator data.” [See the system monitors/senses operational data of the devices: “monitor or track the operation of the industrial automation system 106, including monitoring and tracking the respective operations of respective industrial devices 110, industrial processes 112, industrial assets 114,” “and monitoring and tracking the configuration of the industrial automation system 106. The collection component 108 can receive, obtain, detect, or collect data relating to the operation and configuration of the industrial automation system 106, as desired (e.g., automatically, dynamically, or continuously, in real or near real time),” (¶46)].













Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejection under 35 U.S.C. 103: 
	At least because the "configuration information" of Strohmenger is retrieved "in response to discovering or being notified of the new industrial device" and not "based on whether the [industrial device 110] constitutes a risk of failure of the machine," claim 11 cannot be rendered obvious by the cited portions of Strohmenger.

	Additionally, the "information about an alternative machine component," which is alleged to correspond to "configuration information that was previously used for the old industrial device" is not an "alternative machine component" at all, but in fact, the same machine component as the "new industrial device." For precisely this reason, the "configuration that was previously used" can be used with the new "industrial device." Applicant respectfully asserts that "alternative machine component" cannot be properly construed to mean a same machine component. For this additional reason, claim 11 cannot be rendered obvious by the cited portions of Strohmenger.

	Claims 13, 14, and 17 depend from claim I1 and are allowable for at least the same reasons as claim 11. 
	Claim 22 recites an apparatus having similar features as claim 11 and is allowable for similar reasons as claim 11. Claim 23 depends from claim 22 and is allowable for at least the same reasons as claim 22. 
	Withdrawal of the rejections and reconsideration is respectfully requested.
(Page(s): 5-7)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant’s amendments to the claims, a new grounds of rejection in view of Cella has been introduced. As described in the current office action, Cella discloses the limitation, “determining information about the one machine component based on whether the one machine component constitutes a risk of failure of the machine, wherein the determined information comprises one or more of: maintenance information, ordering information, and information about an alternative machine component to the one machine component.” Examiner notes that, in broadest reasonable interpretation, claim requires the determined information comprises only one of maintenance information, ordering information, or information about an alternative machine component to the one machine component.
As described in the current office action, combination of Strohmenger, Cella, and SINGH teach all the limitations of claims 11 and 22.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 11,13-14, 17, and 22-23 are rejected under 35 U.S.C.103 in view of the references as presented in the current office action.








Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20180275630A1 - System and method for machine tool maintenance and repair:
	A system for use in identifying abnormal behavior in a control system. Storage device is configured to store an expected behavior associated with a control system. The expected behavior includes a correlation between a plurality of operating events. Receive a plurality of operating events representing at least one physical operating event associated with the control system. Determine an actual behavior of the control system based on the operating events, to compare the actual behavior to the expected behavior to determine whether the actual behavior differs from the expected behavior, and to update the expected behavior based on an indication from a user of whether the actual behavior is abnormal (¶5).

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116